849 F.2d 606Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Jerome Alexander RIDDICK, Plaintiff-Appellant,v.Westbrook PARKER, Jr., Judge;  Jeffrey L. Hardy, Defendants-Appellees.
No. 88-6600.
United States Court of Appeals, Fourth Circuit.
Submitted:  April 28, 1988.Decided:  June 13, 1988.

Jerome Alexander Riddick, appellant pro se.
Before WIDENER and CHAPMAN, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Jerome Alexander Riddick appeals the district court's order dismissing without prejudice his action filed pursuant to 42 U.S.C. Sec. 1983 and 28 U.S.C. Sec. 2254.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Riddick v. Parker, C/A No. 88-162-AM (E.D.Va. March 14, 1988).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.